     Case 19-30628        Doc 15     Filed 09/09/19 Entered 09/09/19 11:01:45           Desc Main
                                       Document     Page 1 of 4

                             UNITED STATES BANKRUPTCY COURT
                                         FOR THE
                         DISTRICT OF MASSACHUSETTS (SPRINGFIELD)

In re:                                                  Chapter 7
     Edward A Maia                                      Case No.: 19-30628
           Debtor
___________________________________/

    MOTION OF QUICKEN LOANS INC. FOR RELIEF FROM THE AUTOMATIC STAY

         Quicken Loans Inc. (“Movant”), a creditor in the above captioned Chapter 7 proceeding, moves

this Court for an Order pursuant to 11 U.S.C. §362(d) for relief from the automatic stay of 11 U.S.C.

§362(a) so that it may foreclose a Mortgage which it holds on real property known and numbered as 13

Green Street, Monson, MA 01057. In support of its motion, Movant states the following:

         1.     On November 13, 2007, Edward A Maia (“Debtor”) executed and delivered a Note (the

“Note”, a copy of which is attached hereto as Exhibit “A”) to Homecomings Financial, LLC (f/k/a

Homecomings Financial Network, Inc.). The Note is secured by a Mortgage executed by Debtor also

dated November 13, 2007 and recorded in Hampden County Registry of Deeds in Book 17027 at Page

456 (the “Mortgage”, a copy of which is attached hereto as Exhibit “B”), on real property owned by

Debtor and known and numbered as 13 Green Street, Monson, MA 01057 (the “Real Property”).

         2.     Movant is the current holder of the Mortgage by virtue of an Assignment of Mortgage

attached hereto as Exhibit “C”.

         3.     There is no other collateral securing the Note.

         4.     On August 6, 2019, Debtor filed a petition for relief under Chapter 7 of the United States

Bankruptcy Code.

         5.     As of September 3, 2019, the payment delinquency owed by Debtor on the Note is

$13,009.38. Movant estimates that, if a hearing on this motion is held within thirty days of the date of

filing, an additional payment will come due and owing.

         6.     According to the Hampden County Tax Assessor, the fair market value of the Real
     Case 19-30628         Doc 15     Filed 09/09/19 Entered 09/09/19 11:01:45             Desc Main
                                        Document     Page 2 of 4

Property is $172,700.00. A copy of the Tax Card is attached hereto as Exhibit “D”.

       7.       Movant estimates that the liquidation value is no greater than $172,700.00.

       8.       Upon information and belief, there the following additional liens or encumbrances on

the Real Property; Lien in Favor of U. S. Small Business Administration in the amount of $37,000.00,

       9.       As of September 3, 2019, the total outstanding balance owed on the Note was

 $116,556.44.

              The estimated total amount of encumbrances on the Real Property is $153,.

              Debtor’s Statement of Intention indicates that it is his intention to surrender tKHReal

Property.

       12.      Movant is entitled to relief from the automatic stay for cause pursuant to 11 U.S.C.

§362(d)(1) because Debtor has not made payments pursuant to the Note and Mortgage and has stated

an intent to surrender the Real Property.

       WHEREFORE, Movant moves that the Court enter an Order granting Movant relief from the

automatic stay pursuant to 11 U.S.C. §362(d) so that it, and its successors and assigns, may proceed to

exercise its rights pursuant to the Note and Mortgage. They may also proceed according to applicable

state and federal law and to commence a summary process action against occupants of the Real

Property.

                                                       Quicken Loans Inc.
                                                       By its attorneys,

Date: September 9, 2019                                /s/ Joseph Dolben, Esq.
                                                       Joseph Dolben, Esq., #673113
                                                       Marinosci Law Group, P.C.
                                                       275 West Natick Road, Suite 500
                                                       Warwick, RI 02886
                                                       Telephone: (401) 234-9200
                                                       jdolben@mlg-defaultlaw.com
     Case 19-30628        Doc 15    Filed 09/09/19 Entered 09/09/19 11:01:45          Desc Main
                                      Document     Page 3 of 4




                                UNITED STATES BANKRUPTCY COURT
                                          FOR THE
                            DISTRICT OF MASSACHUSETTS (SPRINGFIELD)

In re:                                               Chapter 7
     Edward A Maia                                   Case No.: 19-30628
           Debtor
___________________________________/

                                    CERTIFICATE OF SERVICE

        I, Joseph Dolben, Esq., of Marinosci Law Group, P.C., do hereby certify that on September 9,
2019, I served a copy of the Motion for Relief and supporting documents on the attached service list by
mailing a copy of same by first class mail, postage prepaid or other method specified on service list.

         Signed this 9th day of September, 2019.


                                             /s/ Joseph Dolben, Esq.________
                                             Joseph Dolben, Esq., #673113
                                             Marinosci Law Group, P.C.
                                             275 West Natick Road, Suite 500
                                             Warwick, RI 02886
                                             Telephone: (401) 234-9200

VIA ECF
Gerald Glasser, Esq., on behalf of Debtor
Richard King, Esq., on behalf of the U.S. Trustee
David W. Ostrander, Esq., on behalf of the Trustee

VIA US MAIL
Edward A Maia
42 Main Street
Apartment C
Monson, MA 01057

U.S. Small Administration
801 Tom Martin Drive #12M
Birmingham, AL 35211

Town of Monson
Tax Collector
110 Main Street
Ste 5
Monson, MA 01057
     Case 19-30628       Doc 15     Filed 09/09/19 Entered 09/09/19 11:01:45           Desc Main
                                      Document     Page 4 of 4



                             UNITED STATES BANKRUPTCY COURT
                                         FOR THE
                         DISTRICT OF MASSACHUSETTS (SPRINGFIELD)

In re:                                                Chapter 7
     Edward A Maia                                    Case No.: 19-30628
     Debtor
___________________________________/

ORDER RE: MOTION OF QUICKEN LOANS INC. FOR RELIEF FROM THE AUTOMATIC
                STAY PURSUANT TO 11 U.S.C. SECTION 362

         Quicken Loans Inc. ("Movant"), by and through its attorneys, Marinosci Law Group, P.C.,

having filed for Relief From Stay regarding real property known and numbered as 13 Green Street,

Monson, MA 01057 notice having been given and good cause appearing therefore, it is hereby

ORDERED that the Motion of Movant for Relief From Stay is allowed and Movant is granted relief

from the automatic stay pursuant to 11 U.S.C. §362(d) so that it, and its successors and assigns, may

proceed to exercise its rights pursuant to the Note and Mortgage and applicable state and federal law

and to commence a summary process action against occupants of that property. This Order shall be

binding and effective despite any conversion of this bankruptcy case to a case under any other chapter

of Title 11 of the United States Bankruptcy Code.

         At _________________________ this _____ day of ______________, 2019.


                                                  ______________________________________
                                                  U.S. BANKRUPTCY JUDGE
